Name: Commission Regulation (EEC) No 2354/80 of 9 September 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 9. 80 Official Journal of the European Communities No L 238/9 COMMISSION REGULATION (EEC) No 2354/80 of 9 September 1980 establishing the standard average values for customs purposes of citrus fruits and apples and pears THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1570/70 of 3 August 1970 establishing a system of standard average values for citrus fruits ( ! ), as last amended by Regulation (EEC) No 223/78 (2), and in particular Article 2 thereof, Having regard to Commission Regulation (EEC) No 1641 /75 of 27 June 1975 establishing a system of standard average values for the determination of the value for customs purposes of apples and pears (3), as amended by Regulation (EEC) No 224/78 (4), and in particular Article 2 thereof, Whereas it follows from the application of the notes and criteria laid down by Regulations (EEC) No 1570/70 and (EEC) No 1641 /75 to the elements communicated to the Commission in accordance with Article 4 ( 1 ) of Regulation (EEC) No 1570/70 and Article 4 ( 1 ) of Regulation (EEC) No 1641 /75 that the standard average values should be fixed as shown in the Annex to this Regulation, HAS ADOPTED THIS REGULATION : Article 1 The standard average values provided for in Article 2 ( 1 ) of Regulation (EEC) No 1570/70 and in Article 2 ( 1 ) of Regulation (EEC) No 1641 /75 shall be as shown in the tables in the Annex to this Regulation . Article 2 This Regulation shall enter into force on 12 September 1980 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 9 September 1980 . For the Commission Ã tienne DAVIGNON Member of the Commission (&gt;) OJ No L 171 , 4. 8 . 1970, p. 10. (2) OJ No L 32, 3 . 2. 1978, p. 7 . (3) OJ No L 165, 28 . 6 . 1975, p. 45 . (4) OJ No L 32, 3 . 2. 1978 , p. 10 . No L 238/ 10 Official Journal of the European Communities 11 . 9 . 80 ANNEX Table I : Citrus fruits Amount of standard average values/100 kg gross Code Description Bfrs/Lfrs Dkr DM FF £Irl Lit F £ 1 905 2 378 367.17 458.28 118.77 148.24 276.1 1 344.62 31.49 39.30 56 457 70 466 129.15 161.20 27-62 34-47 1 631 2 302 314.37 443.64 101.69 143.51 236-40 333-61 26-96 38.04 48 338 68 215 110.58 156.05 23.64 33.37 1 . 1.1 1.2 1.3 1.4 1.5 1.6 2. 2.1 2.1.1 2.1.2 288 55.56 17.97 41.78 4-76 8 543 19-54 4.18 Lemons :  Spain (deleted)  Countries in southern Africa  Other African countries and countries on the Mediterranean  USA  Other countries Sweet oranges :  Countries on the Mediterranean :  Navels (with the exception of Navel sanguines), Navelines, Navelates, Salus ­ tianas, Vernas, Valencia lates, Maltese blondes, Shamoutis, Ovalis, Trovita, Hamlins  Sanguines and semi-sanguines, including Navel sanguines and Maltese sanguines . .  Other  Countries in southern Africa  USA  Brazil  Other countries Grapefruit and pomelos : (deleted)  Cyprus, Egypt, Gaza, Israel , Turkey  Countries in southern Africa  USA  Other American countries  Other countries Clementines Mandarines, including wilkings Monreales and satsumas Tangerines, tangelos, tangors and other citrus fruits falling within subheading 08.02 B of the Common Customs Tariff, not elsewhere speci ­ fied or included 1 483 1 754 1 131 1 532 285-82 337-97 217-94 295-15 92-46 109-32 70.50 95-47 214-93 254-15 163.89 221-95 24.51 28-98 18.69 25.31 43 949 51 967 33 511 45 383 100.54 118.88 76-66 103.82 21.50 25-42 16.39 22-20 2 005 1 424 1 642 386.26 274-32 316.43 124.95 88-74 102.36 290-46 206-29 237.95 33.12 23-52 27-13 59 392 42 180 48 655 135.86 96.49 111.30 29.05 20.63 23.80 2.1.3 2.2 2.3 2.4 2.5 3 . 3.1 3.2 3.3 3.4 3.5 3.6 4. 5 . 6 . 7. 1 810 348-76 112-82 262.27 29.91 53 627 122-68 26-23 11 . 9 . 80 Official Journal of the European Communities No L 238/ 11 Table II : Apples and pears Code Description Amount of standard average values/100 kg gross Bfrs/Lfrs Dkr DM FF £Irl Lit Fl £ 8 . 8.1 Apples :  Countries of the southern hemisphere .... 1 970 379.52 122-77 285.39 32-55 58 355 133-49 28-55 8.2  European third countries 2 281 439.54 142.18 330.53 37.69 67 585 154.61 33.06 8.3  Countries of the northern hemisphere other than European countries         9. 9.1 Pears :  Countries of the southern hemisphere .... 9.2  European third countries 1 264 243.64 78.81 183.21 20.89 37 462 85.70 18.32 9.3  Countries of the northern hemisphere other than European countries        